Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 1 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 2 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 3 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 4 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 5 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 6 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 7 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 8 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document      Page 9 of 10
Case 19-03385-jw   Doc 15   Filed 07/09/19 Entered 07/09/19 14:23:42   Desc Main
                            Document     Page 10 of 10
